DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 10 and 15. The closest found prior art are Liu et al (US 20190287294 A1), Sen et al (US 20160321523 A1), and Moon et al (Moon, B., Jun, J., Lee, J., Kim, K., Hachisuka, T. and Yoon, S., 2013. Robust Image Denoising Using a Virtual Flash Image for Monte Carlo Ray Tracing. Computer Graphics Forum, 32(1), pp.139-151.) 

Liu discloses method of reflection denoising in ray tracing applications by determining dimensions and filter weights of a filter kernel that is applied to a pixel to denoise the ray-traced reflections in a graphically-rendered image ([0004]). Liu discloses calculating spatial and reflective properties of a virtual environment—such as the size, shape, and orientation of a bidirectional reflectance distribution function (BRDF) lobe of a light path and its position relative to a reflection surface ([0023]). Liu discloses determining e dimensions of the anisotropic filter kernel may correspond to the BRDF lobe to accurately reflect the spatial characteristics of the virtual environment as well as the reflective properties of the surface ([0025]). 

Sen discloses a machine learning approach to reduce noise in Monte Carlo (MC) rendered images, where the machine learning neural network is combined with a filter ([0032]). Sen discloses filer can be Gaussian filter or more sophisticated filters such as cross bilateral filter ([0044]). Sen discloses median absolute deviation to estimate the amount of noise in each pixel that is directly related to size of filter([0069]). 

Moon discloses image space denoising method for noisy images generated by Monte Carlo ray tracing using virtual flash image that defines a stochastic error bound (Abstract). Moon discloses filters including anisotropic diffusion and bilateral filtering and wavelet based method for denoise image (Section 2.2 – Noise reduction for photographs). Moon discloses denote a patch of pixels around a pixel in virtual flash image and use a square denoising window (Section 3.2 – Denoising using virtual flash image).  

Neither Liu, Sen nor Moon, alone or in combination, teach the claim limitation of determining a blur radius of a filter based at least on a quantity of rendered frames that correspond to the accumulated sample and generating a rendered frame based at least on blurring the accumulated sample using the filter having the blur radius. While Liu, Sen and Moon disclose denoising methods, cited references are silent to determining a blur radius and generating a rendered frame based on blurring with blur radius. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1, 10 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619